Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 3rd
day of January, 1998, by and between Colorado Business Bankshares, Inc., a
Colorado corporation ("Company"), and Richard J. Dalton ("Employee").

 

WITNESSETH:

 

WHEREAS, Company desires Employee to become employed by Company and Employee
desires to become employed by Company upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1. EMPLOYMENT. Company hereby agrees to employ Employee, and Employee hereby
agrees to be employed by Company, as (a) a Senior Vice President of the Company,
(b) Chief Financial Officer of the Company and (c) a Senior Vice President and
Chief Financial Officer of the Company's wholly-owned subsidiary Colorado
Business Bank, N.A.(the "Bank"), and (d) such other or different executive
capacities as may be determined from time to time by the Boards of Directors of
Company and the Bank.

 

2. RESPONSIBILITIES OF EMPLOYMENT. During the term of his employment,

 

Employee:

 

(a)



shall diligently and faithfully serve Company and the Bank in such executive
capacities as may be determined from time to time by the Boards of Directors of
Company and the Bank, and he shall devote his best efforts and entire business
time, services and attention to the advancement of Company's interests;

 

(b)



shall not, without the prior written consent of the Board of Directors of
Company, engage in any other employment or business, directly or indirectly, as
a sole proprietor, a member of a partnership or limited liability company, as a
director, officer, employee or shareholder of a corporation not affiliated with
Company, or as a consultant or otherwise, whether for compensation or otherwise,
which could reasonably be expected to or does interfere with Employee's
performance of his duties hereunder or which business is in competition in any
way with the business then being conducted by Company or the Bank; provided,
however, that the provisions of this subparagraph (b) shall not be deemed to
prohibit Employee's ownership of stock in any publicly owned corporation so long
as Employee's ownership, directly and indirectly, when aggregated with the
direct and indirect ownership of all members of



--------------------------------------------------------------------------------

 



Employee's family, does not exceed one percent (1%) of the total outstanding
stock of such publicly owned corporation, measured by reference to either market
value or voting power;

 

(c)



shall diligently and faithfully carry out the policies, programs and directions
of the Boards of Directors of Company and the Bank;

 

(d)



shall fully cooperate with such other officers of the Company and the Bank as
may be elected or appointed by the Boards of Directors of Company and the Bank;
and

 

(e) shall report to the Chief Executive Officer of Company.

 

3. COMPENSATION. Company will compensate Employee for his services during the
term of this Agreement and his employment hereunder as follows:

 

(a)



Basic Compensation. Company shall pay to Employee as basic compensation the sum
of Ninety Thousand Dollars ($90,000.00) per year, payable in equal monthly
installments. Employee's basic compensation may be increased from time to time
in the sole discretion of Company's Board of Directors.

 

(b)



Benefits. Employee shall be entitled to use a Company automobile (model and year
to be agreed upon from time to time by Employee and Company's Chief Executive
officer) in the course of performing his duties hereunder and shall be entitled
to participate in any and all other benefits from time to time afforded
executive employees of Company, including, without limitation, health, accident,
hospitalization and life insurance programs. Company shall additionally pay the
monthly (not initial or initiation) dues for Employee at a country, health or
social club to be agreed upon by Employee and Company's Chief Executive Officer.

 

(c)



Reimbursement of Expenses. Employee shall be entitled to reimbursement of
ordinary and necessary out-of-pocket expenses reasonably incurred by him on
behalf of Company in the course of performing his duties hereunder, subject to
his furnishing appropriate documentation relative to such expenses in form and
substance satisfactory to Company.

 

(d)



Vacations. Employee shall be entitled to four (4) weeks paid vacation each year,
subject to Company's general vacation policy.

 

(e)



Discretionary Bonus Plan. Company has a discretionary bonus plan for key
executives. Employee shall be entitled to participate in such discretionary
bonus plan.

 

(f)



Stock Option. Company has an Incentive Stock Option Plan (the “Plan") for key
employees. Employee shall be entitled to participate in the plan.





--------------------------------------------------------------------------------

 



 

(g)



Allocations. As Company and Employee intend that Employee will be a dual
employee of Company and the Bank, and that Employee will be devoting substantial
time and attention to the affairs of the Bank, Company may allocate to the Bank
any portion of Employee's basic and other compensation that Company and the Bank
deem to be a lawful and appropriate allocation, but no such allocation will
relieve Company of any of its obligations to Employee under this Agreement.

 

4. TERM AND TERMINATION.

 

(a)



Term. The term of Employee's employment shall be a one (1) year term beginning
on the date hereof. Upon expiration of the stated term of this Agreement,
Employee's employment with Company shall revert to the status of employment at
will and shall thereafter be subject to termination by either party and at any
time subject to the rights and obligations of employee as defined in 4(b).

 

(b) Termination. Upon termination of this Agreement by Company, by Employee upon
the death or disability of Employee, the rights and obligations of Employee
shall be as follows:

(i) Termination by Employee. In the event Employee elects to terminate his
employment hereunder, this Agreement shall immediately terminate without any
further obligation on the part of Company, except that Company shall pay to
Employee such compensation pursuant to Paragraph 3 hereof as may be accrued and
unpaid on the date of termination of employment.

 

(ii) Termination by Company for Cause. If Employee's employment hereunder is
terminated by Company for cause, this Agreement shall immediately terminate
without any further obligation on the part of Company, except that Company shall
pay to Employee such compensation pursuant to Paragraph 3 hereof as may be
accrued and unpaid on the date of such termination of employment. For purposes
of this Agreement, "cause" shall mean willful failure or neglect of Employee to
perform his duties as prescribed herein, the conviction of a felony, theft,
embezzlement or improper use of corporate funds by Employee, self-dealing
detrimental to Company, any attempt to obtain any personal profit from any
transaction in which Company has an interest or any breach of the terms of
Paragraphs 6 or 7 of this Agreement by Employee.

 

(iii) Termination by Company for Other Reasons. Company shall have the right at
any time to terminate Employee’s employment hereunder for any reason by giving
him written notice (which notice shall fix the date as of which Employee's
employment is to terminate) of its intention to do so. If Employee's employment
hereunder is terminated by Company other than



--------------------------------------------------------------------------------

 



for cause, Company shall be obligated to pay Employee the severance benefits set
forth in Paragraph 4( c) hereof.

 

(iv) Constructive Discharge. If Employee is ever constructively discharged, he
may terminate this Agreement and his employment hereunder by delivering written
notice to Company no later than thirty (30) days before the effective date of
termination. If Employee is constructively discharged, Company shall be
obligated to pay Employee the severance benefits set forth in Paragraph 4 (c)
hereof. For purposes of the foregoing, "constructive discharge" means the
occurrence of any one or more of the following: (i) Employee is removed from all
of the offices described in Paragraph 1 hereof; (ii) Company fails to vest with
or removes from Employee the duties, responsibilities, authority or resources
that he reasonably needs to competently perform the duties of his office;(i)
Company decreases Employee's basic compensation or arbitrarily and capriciously
decreases Employee's bonus; or (iv) Company transfers Employee to a location
outside the Denver metropolitan area: and in any of such events, Company fails
to cure any of the above within thirty (30) days after Employee gives Company
written notice of such breach.

 

(v) Termination Upon Change of Control. Employee may terminate this Agreement
and his employment hereunder for any reason within two (2) years after a Change
of Control occurs by delivering written notice of termination to Company or its
successor no less than thirty (30) days before the effective date of
termination. After two (2) years following the Change of Control, Employee may
terminate this Agreement and his employment hereunder only in accordance with
Paragraph 4 (b) (i) hereof. If Employee so terminates, Company shall be
obligated to pay Employee one and ninety-nine hundredths (1.99) times the
severance benefits set forth in Paragraph 4 ( c) hereof, with the exception that
the Paragraph 4 ( c) (ii) bonus component shall be based upon a full year and
not prorated to the date of Employee's termination. (A) A “Change of Control"
will be deemed to have occurred if: a) any person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
"1934 Act") other than a person who is a shareholder of Company as of the date
of this Agreement acquires beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of Company; or
b) the individuals who were members of Company's Board of Directors as of the
date of this Agreement (the "Current Board Members") cease for any reason to
constitute a majority of the Board of Directors of Company or its successor;
however, if the election or the nomination for election of any new director of
Company or its successor is approved by a vote of a majority of the individuals
who are Current Board Members, such new director shall, for the purposes of this
paragraph, be considered a Current



--------------------------------------------------------------------------------

 



Board Member; or c) Company's stockholders approve (1) a merger or consolidation
of Company or the Bank and the stockholders of Company immediately before such
merger or consolidation do not, as a result of such merger or consolidation,
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities of the entity resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the outstanding securities of Company
immediately before such merger or consolidation; or (2) a complete liquidation
or dissolution or an agreement for the sale or other disposition of all or
substantially all of the assets of Company or the Bank. (B) Notwithstanding and
in lieu of Paragraph 4(b)(v)(A), a Change of Control will not be deemed to have
occurred: a) solely because fifty percent (50%)or more of the combined voting
power of the then outstanding voting securities of Company are acquired by (1) a
trustee or other fiduciary holding securities under one or more employee benefit
plans maintained for employees of Company or the Bank, or (2) any person
pursuant to the will or trust of any existing stockholder of Company, or who is
a member of the immediate family of such stockholder, or (3) any corporation
which, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition; or b) if Employee agrees in writing to waive a
particular Change of Control for the purposes of this Agreement.

 

(vi) Termination Upon Employee's Disability. In the event Employee's employment
is terminated by Company due to Employee's disability, Company shall be
obligated to pay Employee the severance benefits set forth in Paragraph 4 ( c)
hereof. For purposes of the foregoing, "disability,' shall mean Employee's
inability due to illness or other physical or mental disability to substantially
perform his duties as prescribed herein for a period of forty-five (45) days
within any consecutive six (6) month period, and any action to be taken
hereunder based on disability shall not be effective until the expiration of
such forty-five (45) day period.

 

(vii) Termination Upon Employee's Death. In the event that Employee dies while
employed by Company, then Company shall he obligated to pay Employee's estate
the severance benefits set forth in Paragraph 4 ( c) hereof.

 

(viii) Continuing Obligations of Employee. Notwithstanding anything to the
contrary contained herein, termination of this Agreement or Employee's
employment hereunder, for whatsoever reason or for no reason at all, by Employee
or otherwise, shall not be deemed in any way to affect Employee's obligations
under Paragraphs 6 and 7 of this Agreement, with respect to which he shall
remain bound.





--------------------------------------------------------------------------------

 



(b)



Severance Benefits. Provided Employee is in compliance with Paragraph 4(b)(viii)
hereof, Company will pay or provide the following severance benefits Employee in
lieu of any separation payments otherwise provided upon termination of
employment under any other severance pay or similar plan or policy of Company:

 

(i) Twelve (12) consecutive monthly payments each equal to one- twelfth (1/12th)
of Employee's annual basic compensation in effect immediately prior to
Employee's termination;

 

(ii) Twelve (12) consecutive monthly payments each equal to one-twelfth (1/12th)
of the higher of (A) Employee's discretionary bonus for the previous calendar
year, or (B) the average of Employee's discretionary bonus for the previous
three (3) calendar years (or such fewer calendar years as Employee has been
employed), in each case prorated to the date of Employee's termination;

 

(iii) For the twelve (12) month period following the date of termination of
Employee's employment, Company will maintain in full force and effect for the
continued benefit of Employee each employee benefit plan in which Employee was a
participant immediately prior to the date of Employee's termination, unless an
essentially equivalent and no less favorable benefit is provided by a subsequent
employer at no additional cost to Employee. If the terms of any employee benefit
plan of Company do not permit continued participation by Employee, then Company
will arrange to provide to Employee (at Company's cost) a benefit substantially
similar to and no less favorable than the benefit Employee was entitled to
receive under such plan at the end of the period of coverage. (This provision
specifically is not applicable to Employee's automobile and club dues, which
benefits end upon Employee's date of termination of employment.)

 

(iv) For the twelve (12) month period following the date of termination of
Employee's employment, Company will treat Employee for all purposes as an
Employee under all of Company's retirement plans in which Employee was a
participant on the date of termination of Employee's employment or under which
Employee would become eligible during such twelve (12) month period (hereinafter
referred to collectively as the "Plan"). Benefits due to Employee under the Plan
shall be computed as if Employee had continued to be an Employee of Company for
the twelve (12) month period following termination of employment. If under the
terms of the Plan such continued coverage is not permitted, Company will pay to
Employee or Employee's estate a supplemental benefit in an amount which, when
added to the benefits that Employee is entitled to receive under the Plan, shall
equal the amount that Employee would have received under the Plan had Employee
remained an employee of Company during



--------------------------------------------------------------------------------

 



such twelve (12) month period.

(v) If any excise tax imposed under Internal Revenue Code Section 4999 or any
successor provision, as amended after the date hereof, is due and owing by
Employee as a result of any amount paid or payable pursuant to this Paragraph 4
(c), Company shall indemnify and hold Employee harmless against all such excise
taxes and any interest, penalties or costs with respect thereto.

 

(vi) Company will be obligated to make all payments that become due to Employee
under this Paragraph 4 (c) whether or not he obtains other employment following
termination. The payments and other benefits provided for in this Paragraph 4
(c) are intended to supplement any compensation or other benefits that have
accrued or vested with respect to Employee or his account as of the effective
date of termination.

(vii) Company may elect to defer any payments that may become due to Employee
under this Paragraph 4 (c) if, at the time the payments become due, Company or
the Bank is not in compliance with any regulatory mandated minimum capital
requirements or if making the payments would cause Company's or the Bank's
capital to fall below such minimum capital requirements. In this event, Company
will resume making the payments as soon as it can do so without violating such
minimum capital requirements.

 

5. SALE OR REORGANIZATION OF COMPANY. This Agreement shall not restrict the
sale, transfer, consolidation, liquidation, reorganization or disposition of the
assets of Company and to the extent that the business of Company is conducted in
another form or through another entity or entities, such entity or entities
shall be obligated to fulfill Company's obligations hereunder.

 

6. RESTRICTIVE COVENANT. It is mutually recognized and agreed that the services
to be rendered pursuant to this Agreement by Employee are special, unique and of
extraordinary character. Therefore, as a condition to Company's obligations
hereunder, Employee agrees that without Company's prior written consent, during
the term of this Agreement and for a period ending on the first anniversary of
the date of termination of his employment hereunder, regardless of cause, he
will not engage in any manner, directly or indirectly, to solicit or induce any
employee or agent of Company or the Bank to terminate employment with Company or
the Bank, as the case may be, or solicit or induce any customer of Company or
the Bank to become a customer of any person, firm, partnership, corporation,
trust or other entity that owns, controls or is a bank, savings and loan
association, credit union or similar financial institution. Furthermore,
Employee will at no time during or subsequent to the term of his employment by
Company make any statements or take any actions which could reasonably be
expected to damage the reputation or business of Company. It is further
recognized and agreed that irreparable injury will result to Company, its
businesses and property in the event of a breach of this covenant by Employee,
that such injury would be difficult if not impossible to ascertain, and
therefore, any remedy at law for any breach by Employee of this covenant will be
inadequate and Company shall be entitled to temporary and permanent injunctive
relief



--------------------------------------------------------------------------------

 



without the necessity of proving actual damage to Company by reason of any such
breach. In addition, in the event of a breach of this covenant by Employee,
Company shall also be entitled to recover reasonable costs and attorneys' fees
incurred in connection with the enforcement of its rights hereunder. Whenever
used herein, Company shall be deemed to include any successors or any other
person or entity which may hereafter acquire the business of Company or the
Bank. The foregoing notwithstanding, should the assets of Company he disposed of
in such a manner that no purchaser thereof has acquired a going business, then
Employee shall not be bound by the covenants expressed in this paragraph.

 

7. TRADE SECRETS AND CONFIDENTIAL INFORMATION. Employee hereby covenants and
agrees that he will not, except as may be required in connection with his
employment under this Agreement, directly or indirectly, use or disclose to any
other person, firm or corporation, whether during or subsequent to the term of
his employment by Company, irrespective of the time, manner or cause of the
termination of his employment, any information of a proprietary nature belonging
to Company, or which could be reasonably expected to have an adverse effect on
Company, its businesses, property or financial condition, including but not
limited to records, data, documents, processes, specifications, methods of
operation, techniques and know-how, plans, policies, customer lists, the names
and addresses of suppliers or representatives, investigations or other matters
of any kind or description relating to the products, services, suppliers,
customers, sales or businesses of Company. All records, files, documents,
equipment and the like relating to Company's businesses which Employee shall
prepare, use or observe shall be and remain the sole property of Company, and
upon termination of this Agreement or his employment hereunder for any reason,
Employee shall return to the possession of Company any items of that nature and
any copies thereof which he may have in his possession.

 

8. INDEMNITY.

(a) Indemnification. Company will indemnify Employee (and, upon his death, his
heirs, executors and administrators) to the fullest extent permitted by law
against all expenses, including reasonable attorneys' fees, court and
investigative costs, judgments, fines and amounts paid in settlement
(collectively, "Expenses") reasonably incurred by him in connection with or
arising out of any pending, threatened or completed action, suit or proceeding
in which he may become involved by reason of his having been an officer or
director of Company or the Bank. The indemnification rights provided for herein
are not exclusive and will supplement any rights to indemnification that
Employee may have under any applicable bylaw or charter provision of Company or
the Bank, or any resolution of Company or the Bank, or any applicable statute.

 

(c)



Advancement of Expenses. In the event that Employee becomes a party, or is
threatened to be made a party, to any pending, threatened or completed action,
suit or proceeding for which Company or the Bank is permitted or required to
indemnify him under this Agreement, any applicable bylaw or charter



--------------------------------------------------------------------------------

 



provision of Company or the Bank, any resolution of Company or the Bank, or any
applicable statute, Company will, to the fullest extent permitted by law,
advance all Expenses incurred by Employee in connection with the investigation,
defense, settlement or appeal of any threatened, pending or completed action,
suit or proceeding, subject to receipt by Company of a written undertaking from
Employee to reimburse Company for all Expenses actually paid by Company to or on
behalf of Employee in the event it shall be ultimately determined that Company
or the Bank cannot lawfully indemnify Employee for such Expenses, and to assign
to Company all rights of Employee to indemnification under any policy of
directors, and officers, liability insurance to the extent of the amount of
Expenses actually paid by Company to or on behalf of Employee.

 

(c) Litigation. Unless precluded by an actual or potential conflict of interest,
Company will have the right to recommend counsel to Employee to represent him in
connection with any claim covered by this Section 8. Further, Employee's choice
of counsel, his decision to contest or settle any such claim, and the terms and
amount of the settlement of any such claim will be subject to Company's prior
reasonable approval in writing.

 

9. ARBITRATION. Any disputes arising out of this Agreement or connected with
Employee's employment shall be submitted by Employee and Company to arbitration
by the American Arbitration Association or its successor, and the determination
of the American Arbitration Association or its successor shall be final and
absolute. The arbitrator shall be governed by the duly promulgated rules and
regulations of the American Arbitration Association or its successor, and the
pertinent provisions of the laws of the State of Colorado relating to
arbitration. The decision of the arbitrator may be entered as a judgment in any
court in the State of Colorado or elsewhere. The prevailing party shall be
entitled to receive reasonable attorneys' fees incurred in connection with such
arbitration in addition to such other costs and expenses as the arbitrators may
award.

 

10. INTERPRETATION. This Agreement shall be construed in accordance with the
internal laws of the State of Colorado. The titles of the paragraphs have been
inserted as a matter of convenience of reference only and shall not be construed
to control or affect the meaning or construction of this Agreement.

11.  SEVERABILITY. In the event that any portion of this Agreement is found to
be in violation of or conflict with any federal or state law, the parties agree
that said portion shall be modified only to the extent necessary to enable it to
comply with such law.

 

12. ASSIGNMENT. This Agreement shall not be assignable by Employee, but shall be
binding upon and inure to the benefit of the successors and assigns of Company.

 

13. NOTICES. All notices or other communications in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered, sent by professional courier or mailed first class, postage prepaid
and addressed as follows:

(i)  If to Company, addressed to:





--------------------------------------------------------------------------------

 



 

Colorado Business Bankshares, Inc.

821 - I7th Street

Denver, Colorado 80202

Attn: Steven Bangert

 

with a copy to:

 

Holleb & Coff

Suite 4100

55 E. Monroe

Chicago, Illinois 60603

Attn: Mark S. Kipnis

 

(ii) If to Employee, addressed to:

 

Richard J. Dalton

10489 E. Aberdeen Ave.

Englewood, CO 80111

 

with a copy to:

__________________

__________________

__________________



or such other address or addressed to the attention of such other person or
persons as either of the parties may notify the other in accordance with the
provisions of this paragraph.

 

14. ENTIRE AGREEMENT. This Agreement is the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersedes
any and all prior and contemporaneous negotiations, understandings and
agreements with regard to the subject matter hereof, whether oral or written. No
representation, inducement, agreement, promise or understanding altering,
modifying, taking from or adding to the terms and conditions hereof shall have
any force or effect unless the same is in writing and validly executed by the
parties hereto. IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

 

Colorado Business Bankshares, Inc.

 

 

 

/s/ Richard J. Dalton

By: /s/ Steven Bangert

    Richard J. Dalton

      Steven Bangert

 

      Chief Executive Officer

 



--------------------------------------------------------------------------------